Title: Letter of Credence for James Monroe, 11 February 1803
From: Jefferson, Thomas
To: Bonaparte, Napoleon,Carlos IV, King of Spain


          
            Citizen First-Consul,
          
          Desirous of improving and perpetuating, by every arrangement calculated for mutual advantage, the good correspondence which so happily prevails between the united States and the French Republic, I have for this purpose, with the advice and consent of the Senate, given full powers to Robert R. Livingston, now our Minister Plenipotentiary at Paris, and to James Monroe, lately Governor of the State of Virginia, who repairs thither in the character of Minister Extraordinary and Plenipotentiary. The special objects with which they are charged, are regarded as intimately connected with the welfare of the two nations, and will evince the disposition of the United States to consolidate their amicable relations with the French Republic. From the knowledge I have of the fidelity, probity, and just views of these distinguished citizens, I have entire confidence that they will render themselves acceptable to you in this charge. I beseech you, therefore, to give full credence to whatever they shall say to you on the part of the United States, and most of all when they shall assure you of our friendship and wishes for the prosperity of France. And I pray God, to have you, Citizen First Consul, in his safe and holy keeping.
          Written at the city of Washington the eleventh day of February in the year of our Lord one thousand eight hundred & three
          
            Th: Jefferson
          
        